Citation Nr: 1401700	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-09 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bladder disorder.

2.  Entitlement to service connection for renal calculi and a cyst.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for type 2 diabetes mellitus.

5.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2007, October 2008, and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2009, the Veteran withdrew his request for a hearing before a Veterans Law Judge.  In November 2011, the Board issued a decision denying his appeal of the five issues listed on the title page, as well as denying the Veteran's claims of entitlement to service connection for bilateral pes planus, tinnitus, and bilateral hearing loss.

The Veteran appealed the November 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in July 2012, the Court issued an Order which granted a Joint Motion for Remand.  The July 2012 Order vacated and remanded the Board's November 2011 decision.

When the case was most recently before the Board in October 2012, the Board denied the Veteran's claim of entitlement to service connection for bilateral pes planus, remanded the claims of entitlement to service connection for tinnitus and bilateral hearing loss, and also remanded the five claims currently before the Board for additional development. 

In a May 2013 rating decision, the RO granted service connection for tinnitus and bilateral hearing loss.  As this represents a total grant of benefits sought on appeal, these two issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the October 2012 remand, the RO/AMC was instructed to contact the Veteran and ask him to provide VA with the approximate dates and location of his herbicide exposure, as well as the nature of the alleged exposure.  Thereafter, the RO/AMC was instructed to provide Compensation Services the Veteran's detailed description of his herbicide exposure and request review of the inventory of herbicide operations of the Department of Defense in order to determine whether herbicides were used as alleged by the Veteran.  Then, after undertaking these actions, if Compensation Services could not confirm that herbicides were used as alleged by the Veteran, the RO/AMC was instructed to send a request to the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's alleged exposure.  After completion of all development action, the RO/AMC was to readjudicate the claims and issue a supplemental Statement of the Case if any benefit sought on appeal remained denied.

The above development actions were completed on remand; however, the record reflects that the response from JSRRC was obtained in September 2013 and the most recent supplemental Statement of the Case was issued in August 2013.  Thus, the supplemental Statement of the Case was issued prior to the completion of all requested development action and therefore, it did not consider this additional evidence obtained from JSRRC.  Under 38 C.F.R. § 20.1304(c), the Veteran may waive his right to have any pertinent evidence submitted by him or his representative reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  However, the evidence from JSRRC is not evidence submitted by the Veteran or his representative.  Therefore, despite the Veteran's September 2013 waiver, this evidence from JSRRC must be considered by the AOJ in the first instance, and a remand is required in order to accomplish that.  38 C.F.R. §§ 19.37(b), 20.1304(c) (2013). 

Accordingly, the case is REMANDED for the following action:

The RO/AMC must review the record, including all newly acquired evidence since the August 2013 supplemental Statement of the Case, including the September 2013 response from JSRRC and the Veteran's September 2013 correspondence, and adjudicate the claims on appeal.  If any benefits sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


